Name: 2002/35/EC: Commission Decision of 16 January 2002 amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2002) 26)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  Europe;  European Union law;  means of agricultural production;  agricultural activity
 Date Published: 2002-01-17

 Avis juridique important|32002D00352002/35/EC: Commission Decision of 16 January 2002 amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy (Text with EEA relevance) (notified under document number C(2002) 26) Official Journal L 015 , 17/01/2002 P. 0031 - 0031Commission Decisionof 16 January 2002amending Decision 2001/783/EC as regards the protection and surveillance zones in relation to bluetongue in Italy(notified under document number C(2002) 26)(Text with EEA relevance)(2002/35/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 8(3) thereof,Whereas:(1) Following the evolution of the bluetongue situation in four Member States in 2001, Commission Decision 2001/783/EC of 9 November 2001 on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones(2) was adopted pursuant to Directive 2000/75/EC.(2) It is clear from the results of the epidemiological survey implemented by the Italian authorities that no virus circulation has taken place in some regions which can be considered as free of the disease.(3) As a result, those free regions may be deleted from the list of the regions included in the protection and surveillance zone established in Annex I to Decision 2001/783/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Annex I A to Decision 2001/783/EC the following Italian provinces are deleted: Bari, Foggia, Avellino, Benevento and Caserta.Article 2Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision.They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 293, 10.11.2001, p. 42.